Case 7:19-cr-00424-VB Document 84 Filed 01/15/21 Page 1 of 2

somenrreai

 

DOCUMENT
ELECTRONICALLY FILED

Yew mea a,
ASEARL EP?

A at erecta ern
oT ereommeneenriey

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA,
-v- : ORDER
19-cr-424 (VB)
HIBAH LEE,

Defendant.

VINCENT L. BRICCETTI, U.S.D.d.

WHEREAS HIBAH LEE has indicated his intent to enter a
guilty plea to two counts of the indictment filed in this
matter;

WHEREAS the ongoing COVID-19 pandemic necessitates
that the change-of-plea hearing in this case take place
remotely;

WHEREAS the CARES Act and findings made by the
Judicial Conference of the United States and Chief Judge Colleen
McMahon of the Southern District of New York allow for guilty
pleas to be taken by phone or video, subject to certain findings
made by the District Judge;

THE COURT HEREBY FINDS that, for the reasons set forth

in the parties’ joint application dated January 15, 2021, the

USDC SPNY a

US|

s

nesvaagerareroeomt

|

 

 
Case 7:19-cr-00424-VB Document 84 Filed 01/15/21 Page 2 of 2

change-of-plea hearing in this case cannot be further delayed

without serious harm to the interests of justice.

Dated: White Plains, New York
January [5, 2021

SO ORDERED: Wu LL
NJ Net

HONORABLE VINCENT L. BRICCETTI
United States District Judge
Southern District of New York

 

 
